Title: To George Washington from Jonathan Trumbull, Jr., 22 February 1799
From: Trumbull, Jonathan Jr.
To: Washington, George



My Dear Sir
Lebanon [Conn.] 22d Febry 1799

I have recieved with much pleasure, your favor of the 6th inst. and take the earliest opportunity to give you such reply as is in my power.
I have no authority or instruction from my Brother respecting the Monies which remain to be paid for his Prints; nor have I any Copy of his original proposals, I find myself possessed of two Receipts from him for payment of One Half the price of two Copies, which I made to him at the time of subscribing; and I presume that you have similar ones, as that was the case generally with the subscribers, unless indeed in some few instances, the whole was paid at once; which however I know he was not inclined to take, but chose to leave the last Moiety until the delivery of the Prints—Lest you may not readily find your reciepts I enclose a Copy of one of mine, that you may see their tenor—As to the further payment, if any is due from you, I have reason to believe, that my Brother will not wish any Remittance to be made to him in London; since he expects so soon as he is discharged from his present Commission; to return to his native Country & friends, and is wishing to invest in the U. States, what Money he shall obtain in Europe. It is on my Mind that Mr Trumbull has three Agents in America, for delivery of his Prints & receipts of Money for them—Vizt—Mr Daniel Penfield in New York, for the subscribers in the Northern States, Mr Joseph Anthony in Phila. for the Middle States, and Mr  in Charl[e]ston So. Carolina—Your remittance

I suspect may be made to Mr Anthony, who probably has a Copy of the proposals, with a List of the Subscribers, with whom he is to negociate, and who also I presume, is furnished with a Copy of the original Subscriptions & payments.
I am extremely sorry to see the malign Influence, which at present reigns over the Counsels of your State. For myself however, I hope & trust, that the consequences will not be so unhappy, or so extensive, as some among us in our tranquil State, are apprehensive may be the case. I have been furnished with a Copy of their Resolutions, to be laid before our Legislature. I have replied to Govr Wood, That “Altho deeply regretting, that sentiments such as are expressed in the Resolutions, are adopted by the Legislature of our Elder Sister, yet I shall take the first opportunity to comply with his request”—this however, will probably not be in my power ’till May next.
Writing as I do on the 22d Day of Febry, I seize with avidity, the opportunity of felicitating my Country on another pleasing occasion of celebrating your Birth Day; and of expressing to you my sincere & most affectionate Wishes, that you may yet live to enjoy many such returng Anniversaries, in health, happiness & honor. At the same time, I pray you to present from me & Mrs Trumbull, our very respectfull & affectionate Regards to Mrs Washington—also to Mrs Lewis, for whose happiness I feel a tender solicitude, and for whom I very sincerely wish the possession of every felicity in her new situation, that her youthfull Imagination presents to her view. You will pardon me Sir! if I add to this Commission, my request that you will be pleased to present to Mrs Stuart, when you have opportunity, my kind remembrance of her, with my Congratulations on her Daughters Connexion, and my best wishes for her own future happiness. I have the pleasure—with unabated Affection & regard—to subcribe myself My Dear Sir Your most Obedient & humle Servant

Jona. Trumbull

